DETAILED ACTION
Allowable Subject Matter
Claims 1-18 are allowed in view of the Applicant's arguments (Response filed 10/11/2021) and the cited prior art of record.
In addition to Applicant’s arguments regarding Meijer et al. (US 8364751), Examiner notes, Meijer disclosed an automated client/server operation partitioning in which the client submits an operation to a server, to which the server performs partitioning of the operation to allocate burden between client and server based on factors including " the processing capacity of the processing engine, the processing capacity of the client, the computational load of the processing engine, the computational load of the client, the storage capacity of the processing engine, the storage capacity of the client, and/or the communications capacity between the processing engine and the client" (col. 6, lines 55-67).
However Meijer's comparison of performance information such as processing capacity does not reasonably equate to the claimed comparison of speed for performing the same computation on other data sets between the claimed personal computer and system, as claimed.
Additional closely related art, A.C. et al. (US 20160299957) disclosed a data ingestion process in which client resource information is compared to server resource information in order to determine where processing/formatting is to occur between the two ([0018]).
However resource information in the reference amounts to available resources at each end, such as "workloads, resource availability, policies, data file types, conditions, 
Petculescu et al. (US 6473750) disclosed an adaptive query execution method/system for dynamically determining whether a particular request should execute on the client or server, and "makes this decision in real-time, on a per query basis, by analyzing the sizes of the data sets involved in the query and the data flow that they generate" (col. 5, lines 55-61; See also col. 7, lines 28-50).
However, the determination as to the location for performing the request based on size of the data set does not reasonably equate to the claimed comparison of speed 
Ratica (US 10666543) disclosed routing requests to the highest ranked redundant server according to ranking information, including performance information and server response information (col. 4, lines 1-15). The intelligent server selection engine 204 ranks the plurality of servers 228 according to ranking information stored in the database 210. The ranking information may include server performance information, server response information, next step performance information, next step response information, historic information, and other like information. (col. 7, lines 15-25).  The server performance information includes information such as response times to requests, CPU load, memory usage, disk usage, and other like information bearing on the performance of a server (col. 7, lines 57-66) in which, "After all of the relevant performance information has been analyzed, and converted to a numerical representation, the plurality of servers 228 can be ranked according to the summation of the numerical representations of their respective performance information." (col. 9, lines 1-15).
However, Ratica's teachings are with respect to an intelligent server selection engine, choosing between redundant servers according to such performance information, which does not amount to a server choosing between itself, and the client that submitted the processing operation as to which should perform the processing operation.  Further, while Ratica disclosed performance information to include "response times to requests" in general, such does not reasonably equate to the 
Hopkins (US 20170272349) disclosed a mapping data store 310 which "stores mappings or models of classifications of operations 311 of applications as they relate to server characteristics 312." in which "classifications of operations may have weightings determining their influence on the server characteristics or may have algorithms applied to combinations of classifications of operations in an application to determine the best server characteristics."  In otherwords, the data store includes a mapping between operations and general server characteristics, which do not appear to represent actual historical data of previous operations performed by particular servers.  Such appears evident on the basis that Hopkins disclosed "The server characteristics 312 in the mapping data store 310 may relate to any characteristics of a server, which may have an impact on or may affect the use of a server to execute an operation of an application" (Hopkins, [0111]).
Hopkins separately disclosed a "current server data store 320 may maintain a record of currently available servers 321, their characteristics 322, and information and statistics relating to their characteristics 323." in which the "statistics may be generated from past performance and responsiveness of the server" (Hopkins, [0111]). Hopkins disclosed, "A look up to the mapping data store 310 may input one or more classifications of operations 311 of a current application to retrieve one or more server characteristics 312 for the current application" (Hopkins, [0115]).  Hopkins disclosed, "A look up of the current server data store 320 may input one or more server 
As noted by Hopkins, the server selection component analyzes the application before it is run ([0122]), and "may include an application operation classification component 414 which may classify the operations of an application as output by the application analysis component 410. The operation classifications used may relate to the nature of the operations carried out, their characteristics, their business importance, their priority in terms of speed and accuracy, etc." ([0123]).
The server selection component 130 may also include a comparison component 416 for comparing the output of the application analysis component 410 for an application 121 in the form of classified operations with the mapping component 415 to obtain an output of one more currently available servers having the characteristics for the application 121. (0124).
It is therefore evident that the teachings of Hopkins compare characteristics of applications operations determined by an analysis component in analyzing the application, to characteristics of servers, which does not reasonably equate to the claimed comparison of speed for performing the same computation on other data sets between the claimed personal computer and system, as claimed.
Breitbart et al. (US 6963914) disclosed a server selection program including the server being selected based on "which is expected to provide the fastest response time. In the preferred embodiment, this is achieved by reference to a latency table. The server selection program uses response times to past requests for each server to 
However, while Breitbart disclosed selecting the server which is expected to provide the fastest response time, the selection is made according to response times of past requests with respect to latencies, in general, and not specifically the same request as the current request with respect to other data sets, and therefore does not reasonably equate to the claimed comparison of speed for performing the same computation on other data sets between the claimed personal computer and system, as claimed.
Claims 1-18 are therefore allowed over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910.  The examiner can normally be reached on M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY B DENNISON/Primary Examiner, Art Unit 2443